Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 02/11/2021 for application number 16/592,570. Claims 1, 18, and 28-30 have been amended. Claim 14 is cancelled. Claims 1-13 and 15-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 28 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 28 recites a limitation corresponding to “receiving an indication…”, whereas the independent claim that this claim depends on is about a transmitting node (e.g., a base station) transmitting information to a receiving node (UE), thus rendering the claim indefinite. For the purpose of examination, this claim is assumed to read as follows:
transmitting, to a user equipment (UE), an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1808223 (Vivo, 3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a method for wireless communications, comprising:  
identifying a set of transmission parameters for shared channel transmissions in a wireless communications system (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped. The priority rules as below can be applied sequentially. According to these rules, the QCL assumption (at least for QCL type D) of the channels/RSs (= a set of transmission parameters) can be determined; the QCL assumptions, the channel/RS, and priority correspond to transmission parameters);
identifying a shared channel transmission associated with a first set of time- frequency resources, the shared channel transmission corresponding to a first control channel associated with a first priority (Sec. 2.1: Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority (= a first priority)… Note: The aperiodic channels/RSs mentioned above may include aperiodic CSI-RS, aperiodic SRS, dynamically scheduled PDSCH (= a shared channel), and dynamically scheduled PUSCH etc.); 
determining a second set of time-frequency resources for a potential shared channel transmission that is currently unscheduled, the potential shared channel transmission corresponding to a second control channel associated with a second priority based at least in part on the set of transmission parameters (Sec. 2.1, Proposal 1, Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority…Note: Aperiodic channels/RSs mentioned above may include aperiodic CSI-RS, aperiodic SRS, dynamically scheduled PDSCH, and dynamically scheduled PUSCH etc…‘after scheduling offset threshold’ means that the time offset between the reception of the DL DCI (= the corresponding second control channel) and the corresponding PDSCH/aperiodic RS is equal to or greater than a threshold timeDurationForQCL; the “dynamically scheduled PDSCH” in NPL1 may be interpreted to comprise PDSCH that are to be dynamically scheduled at a later time (= not currently scheduled); thus a first shared channel transmission corresponding to a first control channel with the latest QCL assumptions is associated with a first priority, and a second shared channel transmission corresponding to a second control channel with prior QCL assumptions is associated with a second priority. ); and  
monitoring for the shared channel transmission over the first set of time- frequency resources or the potential shared channel transmission over the second set of time- frequency resources based at least in part on a set of priority rules for the first priority and the second priority (Sec. 2.1, Proposal 1: If the spatial QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped; indicates monitoring only the higher priority shared channel based on the priority). 

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses determining a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions based at least in part on the set of transmission parameters (Sec. 2.1, second paragraph: …after scheduling offset threshold’ means that the time offset between the reception of the DL DCI and the corresponding PDSCH/aperiodic RS is equal to or greater than a threshold timeDurationForQCL (indicating spatial transmission parameters); PDCCH / CORESET+ PDSCH) - After threshold: If multiplexing, PDSCH is QCL-ed with CORESET; CORESET provides resource allocation scheme for the shared channel PDSCH) 

Regarding claim 3, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses determining a first set of spatial transmission parameters for the shared channel transmission based at least in part on the set of resource allocation schemes;  determining a second set of spatial transmission parameters for the potential shared channel transmission based at least in part on the set of resource allocation schemes (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped. The priority rules as below can be applied sequentially. According to these rules, the QCL assumption (at least for QCL type D) of the channels/RSs (= a set of transmission parameters) can be determined; the QCL correspond to spatial transmission parameters; thus the QCL for the high priority corresponds to a first set of spatial transmission parameters for the shared channel transmission, and the QCL for the low priority corresponds to a second set of spatial transmission parameters for the potential shared channel transmission); and 
monitoring for the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on the first and second sets of spatial transmission parameters (Sec. 2.1, Proposal 1: If the spatial QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped; indicates monitoring for the high priority shared channel transmission over the first set of time-frequency resources or the low priority potential shared channel transmission over the second set of time-frequency resources based on QCL (= spatial transmission parameters) ).

Regarding claim 4, NPL1 discloses the limitations of claim 3 as set forth, and NPL1 further discloses determining that the first and second sets of spatial transmission parameters are different; and monitoring for one of the shared channel transmission or the potential shared channel transmission based at least in part on determining that the first and second sets of spatial transmission parameters are different (Sec. 2.1, second paragraph: If the QCL assumptions (= spatial transmission parameters) of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped.). 

Regarding claim 5, NPL1 discloses the limitations of claim 3 as set forth, and NPL1 further discloses wherein the first and second sets of time- frequency resources are at least partially overlapping (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols (= partially overlapping))..  

Regarding claim 6, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein identifying the shared channel transmission comprises:  receiving control information indicating information for scheduling the shared channel transmission (Sec. 2.1: …after scheduling offset threshold’ means that the time offset between the reception of the DL DCI (= the control information for scheduling the shared channel transmission (PDSCH)) and the corresponding PDSCH/aperiodic RS is equal to or greater than a threshold timeDurationForQCL)..
Regarding claim 7, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses monitoring for the potential shared channel transmission over the second set of time-frequency resources, wherein the second priority is higher than the first priority (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received (indicating the potential shared channel transmission over the second set of time-frequency resources with higher priority), and the channel/RS with lower priority is dropped. The priority rules as below can be applied sequentially. According to these rules, the QCL assumption (at least for QCL type D) of the channels/RSs (= a set of transmission parameters) can be determined; the QCL assumptions, the channel/RS, and priority correspond to transmission parameters).
Regarding claim 8, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses monitoring for the shared channel transmission over the first set of time- frequency resources, wherein the first priority is higher than the second priority (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received (indicating the shared channel transmission over the first set of time- frequency resources with higher priority), and the channel/RS with lower priority is dropped. The priority rules as below can be applied sequentially. According to these rules, the QCL assumption (at least for QCL type D) of the channels/RSs (= a set of transmission parameters) can be determined; the QCL assumptions, the channel/RS, and priority correspond to transmission parameters).
Regarding claim 11, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein the first priority of the shared channel transmission is associated with a first traffic type or a first channel type based at least in part on the set of priority rules; and  the second priority of the potential shared channel transmission is associated with a second traffic type or a second channel type based at least in part on the set of priority rules (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped. The priority rules as below can be applied sequentially. According to these rules, the QCL assumption (at least for QCL type D) of the channels/RSs (= a set of transmission parameters) can be determined… The periodic/semi-persistent channels/RSs may include SSB, periodic/semi-persistent CSI-RS, periodic/semi-persistent SRS, PDCCH, PUCCH, semi-persistent scheduled PDSCH, and semi-persistent scheduled PUSCH etc.; thus different channels correspond to control channels or a data channel corresponding to different traffic types with different priorities.).  

Regarding claim 12, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein the shared channel transmission comprises a second potential shared channel transmission (Sec. 2.1, Proposal 1, Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority…Note: Aperiodic channels/RSs mentioned above may include aperiodic CSI-RS, aperiodic SRS, dynamically scheduled PDSCH, and dynamically scheduled PUSCH etc.; thus a first shared channel transmission corresponding to a first control channel with a first priority, and a second shared channel transmission corresponds to a second control channel with a second priority.).
Regarding claim 13, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses receiving, from a base station, an indication of the set of priority rules via radio resource control (RRC) signaling, downlink control information (DCI), or a media access control-control element (MAC-CE) (Sec. 2.1: When different channels/RSs are transmitted in FR2, the rules for multiplexing and QCL assumption should be considered, e.g. different time domain behavior, before or after scheduling offset and so on. According to these rules, NW configuration (= an indication of a set of resource allocation schemes and a set of spatial transmission parameters from a base station) can ensure that whether the different channels/RSs can be simultaneous received by the UE or gNB… ‘after scheduling offset threshold’ means that the time offset between the reception of the DL DCI and the corresponding PDSCH/aperiodic RS is equal to or greater than a threshold timeDurationForQCL… -	Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority.; Sec. 2.2: If gNB can explicitly configure/activate the TCI state for CORESET #0 after initial access procedure and SSB is assigned as source RS for configuration of the TCI state for CORESET #0 by RRC signaling, then unicast PDSCH and unicast PDCCH in CORESET #0 can be multiplexed on the same symbols as the SSB associated with CORESET #0; thus an indication of the set of priority rules via radio resource control (RRC) signaling or downlink control information (DCI) is indicated).

Regarding claim 15, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses receiving, from a base station, an indication of a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions (Sec. 2.1: When different channels/RSs are transmitted in FR2, the rules for multiplexing and QCL assumption should be considered, e.g. different time domain behavior, before or after scheduling offset and so on. According to these rules, NW configuration (= an indication of a set of resource allocation schemes and a set of spatial transmission parameters from a base station) can ensure that whether the different channels/RSs can be simultaneous received by the UE or gNB.).  
Regarding claim 16, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses transmitting, to a user equipment (UE), an indication of a set of resource allocation schemes and a set of spatial transmission parameters for shared channel transmissions (Sec. 2.1: When different channels/RSs are transmitted in FR2, the rules for multiplexing and QCL assumption should be considered, e.g. different time domain behavior, before or after scheduling offset and so on. According to these rules, NW configuration (= an indication of a set of resource allocation schemes and a set of spatial transmission parameters from a base station) can ensure that whether the different channels/RSs can be simultaneous received by the UE or gNB.).  

Regarding claim 17, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein the shared channel transmission, the potential shared channel transmission, or any combination thereof comprises a data transmission (Sec. 2.1: Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority (= a first priority)… Note: The aperiodic channels/RSs mentioned above may include aperiodic CSI-RS, aperiodic SRS, dynamically scheduled PDSCH (= a data transmission channel), and dynamically scheduled PUSCH etc.); 

Claims 18-22, 24, and 27 are rejected on the same grounds set forth in the rejection of claims 1-3, 6-8, and 11, respectively. Claims 18-22, 24, and 27 recite similar features as in claims 1-3, 6-8, and 11, respectively, from the perspective of a method for transmitting shared channels.

Regarding claim 23, NPL1 discloses the limitations of claim 22 as set forth, and NPL1 further discloses dropping the shared channel transmission based at least in part on transmitting the potential shared channel transmission (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped; this indicates dropping the shared channel transmission if it has lower priority).  

Regarding claim 25, NPL1 discloses the limitations of claim 24 as set forth, and NPL1 further discloses dropping the potential shared channel transmission based at least in part on transmitting the shared channel transmission (Sec. 2.1, second paragraph: From the perspective of a UE reception, if the QCL (Quasi-Colocation) assumptions of the different channels/RSs are same, these channels/RSs can be multiplexed on same OFDM symbols. If the QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped; this indicates dropping the potential shared channel transmission if it has lower priority.).  

Claim 28 is rejected on the same grounds set forth in the rejection of claim 13. Claim 28 recites similar features as in claim 13, from the perspective of a method for transmitting shared channels (based on the assumption identified above under the 112(b) rejection above).

Claim 29 is rejected on the same grounds set forth in the rejection of claim 1. Claim 29 recites similar features as in claim 1, from the perspective of an apparatus for receiving shared channels.

Claim 30 is rejected on the same grounds set forth in the rejection of claim 18. Claim 30 recites similar features as in claim 18, from the perspective of an apparatus for transmitting shared channels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1805575 (Intel Corporation, 3GPP TSG RAN WG1 Meeting #92bis, Sanya, China, April 16th – 20th, 2018; hereinafter “NPL2”).

Regarding claim 9, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses monitoring for both the shared channel transmission over the first set of time- frequency resources and the potential shared channel transmission over the second set of time-frequency resources for the first priority and the second priority indicated by the set of priority rules (Sec. 2.1, Proposal 1: If the spatial QCL assumptions of these channels/RSs are different, the channel/RS with higher priority is transmitted and received, and the channel/RS with lower priority is dropped; indicates monitoring only the higher priority shared channel based on the priority.).
But NPL1 does not disclose monitoring for both the shared channel transmission over the first set of time- frequency resources and the potential shared channel transmission over the second set of time-frequency resources based at least in part on a rate-matching scheme for the first priority and the second priority indicated by the set of priority rules.
However, in the same filed of endeavor, NPL2 discloses monitoring for a shared channel transmission based at least in part on a rate-matching scheme (Sec. 2.3, Proposal: For PDSCH, UE should assume rate-matching or puncturing on the SSB symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 2, based on the above teaching from NPL2, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to avoid non-spatial-QCL issues with PDSCH reception that is multiplexed with SSB.

Claim 26 is rejected on the same grounds set forth in the rejection of claim 9. Claim 26 recites similar features as in claim 9, from the perspective of a method for transmitting shared channels.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Chandrasekhar et al. (US 20190069285 A1; hereinafter “Chandrasekhar”), and further in view of Zhang et al. (US 20190174466 A1; hereinafter “Zhang”).

Regarding claim 10, NPL1 discloses the limitations of claim 2 as set forth. But NPL1 does not disclose monitoring for one of the shared channel transmission over the first set of time-frequency resources or the potential shared channel transmission over the second set of time-frequency resources based at least in part on an error classification of the shared channel transmission or the potential shared channel transmission.  
However, in the same field of endeavor, Chandrasekhar discloses monitoring for a shared channel transmission based on determining an error classification of the shared channel transmission related to scheduling errors ([0119] In the operation 910, for RRC configuration of indicator states, a network configures a table of ISs and their associated RS set(s) via an RRC signaling. In one method, each RS set includes one or more RS, each of which provides reference for one or more QCL parameters including Spatial/Delay/Doppler/Average gain). At least for providing spatial QCL reference, the RS within an RS set, linked to an IS (indication state) value, is drawn among the following: one or more candidate SS block time indexes; one or more candidate P CSI-RS resource indexes; or one or more candidate SP CSI-RS resource indexes. UE assumes error case if it receives a DL assignment which includes an IS for which all its linked SP CSI-RS resources are inactive.).
Furthermore, in the same field of endeavor, Zhang discloses monitoring for a shared channel transmission based on determining an error classification of the shared channel transmission related to transmission errors ([0246] The PHY 1110 may still further perform error detection on the transport channels, forward error correction (FEC) coding/decoding of the transport channels, modulation/demodulation of physical channels, interleaving, rate matching, mapping onto physical channels, and MIMO antenna processing; [0248] he RLC 1130 may operate in a plurality of modes of operation, including:… error correction through automatic repeat request (ARQ) for AM data transfers, and concatenation, segmentation and reassembly of RLC SDUs for UM and AM data transfers; [0270] …monitoring for errors over the NG interface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 2, based on the above teaching from Chandrasekhar and Zhang, to derive the limitations of claim 10, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to monitor shared channels according to error classification related to scheduling errors or transmission errors.

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.


Regarding claim 1, the applicant argues (remarks p. 11) that “NPL 1…describes a number of rules related to prioritizing the QCL assumptions applied for transmissions of scheduled channels or reference signals. Rules for scheduled channels, however, is different from "determining a second set of time-frequency resources for a potential shared channel transmission that is currently unscheduled."
The examiner respectfully disagrees. Instead, NPL1 states “Sec. 2.1: Rule 2: if both aperiodic channels/RSs are after scheduling offset threshold, aperiodic channels/RSs with the latest effective QCL assumptions have the higher priority… Note: The aperiodic channels/RSs mentioned above may include aperiodic CSI-RS, aperiodic SRS, dynamically scheduled PDSCH (= a shared channel), and dynamically scheduled PUSCH etc.” Thus NPL1 does not refer to aperiodic channels as “scheduled”, but rather “dynamically scheduled”, which may be interpreted to comprise resources that are currently unscheduled but are to be dynamically scheduled at a later time.

The same reasoning applies to claims 18, 29, and 30 mutatis mutandis. Claims 1, 18, 29 and 30 are rejected accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Intel Corporation (3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th – 24th, 2018, R1-1808671) –  Simultaneous Tx and Rx of channels and RS.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471